DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11 – 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/20/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JPH 079562U.
Regarding claim 1, JPH 079562U discloses a welding torch (“welding torch” [0003]) comprising: 
a contact tip (Fig. 7, element 20; “Reference numeral 20 denotes a conductive contact tip that supplies electric power to the wire 21” [0003]) configured to conduct welding-type current to a wire electrode; 

a connector (Figs. 7 and 8, element 71; “71 is a cable clamp made of an insulating material” [0015]) configured to couple the conductor to a wire feeder (see Figs. 7 and 8) to receive the welding-type current, the connector comprising an inlet configured to receive the wire electrode (Fig. 8 shows wire electrode 21) from a wire feeder (Fig. 8 shows “wire feeding device 33” [0018]); and 
a wire liner (Fig. 7, element 42; “liner 42” [0015]) configured to deliver the wire electrode from the wire feeder to the contact tip via the inlet of the connector (see Fig. 7), the wire liner being electrically insulated from the conductor along a length of the wire liner and being electrically insulated from the connector (Fig. 3 shows a cross sectional view of torch cable 40 [0006]; the positions of wire liner 42 and conductor 45 are shown in Fig. 3, and are shown as being separated from each other by “shield gas passage” 43 [0006] and “rubber tube” [0006] 44 which provide electrical insulation; the connector (cable clamp 71) is described as “made of an insulating material” [0015]; additionally, [0013] describes that the invention of JPH 079562U is “a welding torch that insulates between a wire and a power feeding system at a torch cable portion and a connection portion with a wire feeding device” and “the structure is such that the power supply to the wire is limited to the contact tip or its vicinity,” and [0019] states, the “welding machine of the present invention limits the power supply to the wire of the welding torch to the contact tip and its vicinity, and the other part is an insulating structure,” which further indicate that the connector is electrically insulated from the wire liner).

Regarding claim 2, JPH 079562U discloses wherein the wire liner is electrically insulated from the conductor and the connector along a length of the wire liner from the connector to contact tip (please see the rejection of claim 1; it is noted that the limitation “a length of the wire liner from the connector to contact tip” can be considered as any length of the wire liner from the connector to contact tip; as described in the rejection of claim 1, Fig. 3 shows a cross sectional view of torch cable 40 [0006]; the positions of wire liner 42 and conductor 45 are shown in Fig. 3, and are shown as being separated from each other by “shield gas passage” 43 [0006] and “rubber tube” [0006] 44 which provide electrical 

Regarding claim 3, JPH 079562U discloses wherein the wire electrode is configured to be electrically coupled to a first voltage sense lead (paragraphs [0013] and [0014] describe that the arc voltage is detected through the wire from a fixed part that has the same potential as a conductive roller that makes contact with the wire and does not rotate; additionally, [0018] refers to Fig. 8, and discloses “a terminal 103 to which a detection line for voltage detection can be easily connected is provided somewhere in the fixed portion of the speed reducer 100 that does not rotate”).
It is noted that claim 3 recites functional limitations drawn toward the intended use or manner of operating the claimed apparatus. The functional limitations are: “wherein the wire electrode is configured to be electrically coupled to a first voltage sense lead.” When the cited prior art teaches all of the positively recited structure of the claimed apparatus, it will be held that the prior art apparatus is capable of performing all of the claimed functional limitations of the claimed apparatus. The courts have held that: (1) "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990), and (2) a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). MPEP § 2114. In this case, the claimed “first voltage sense lead” is not a positively-recited structural element. 

Regarding claim 4, and the limitation, “wherein the first voltage sense lead is connected a voltmeter, the voltmeter configured to measure a voltage between the first voltage sense lead and a second voltage sense lead coupled to a workpiece,” it is noted that the “first voltage sense lead” is not a positively-recited structural element. Therefore, since the claimed “first voltage sense lead” is not a positively-recited element, the claimed “voltmeter” is not a positively-recited element. Similarly, the 

Regarding claim 5, and the limitation, “wherein the first voltage sense lead is coupled to the wire electrode within the wire liner,” it is noted that the “first voltage sense lead” is not a positively-recited structural element. When the cited prior art teaches all of the positively recited structure of the claimed apparatus, it will be held that the prior art apparatus is capable of performing all of the claimed functional limitations of the claimed apparatus. MPEP § 2114. Additionally, as described in the rejection of claim 3, JPH 079562U discloses wherein a first voltage sense lead is electrically coupled to the wire (see the rejection of claim 3 above, and [0013], [0014], and [0018] of JPH 079562U. The wire electrode 21 is within the wire liner 42, as shown in Fig. 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over JPH 079562U in view of Enyedy et al. (US 2014/0263254).
Regarding claim 6, JPH 079562U discloses a torch body (see Fig. 7, element 79 (which extends around contact tip 20) is a torch body). Additionally, it appears that Fig. 7 shows a retaining head configured to hold the contact tip in place within the torch body. Furthermore, it is noted that the wire liner of JPH 079562U is electrically insulated from the conductor and the connector along a length of the wire liner from the connector to the contact tip, as described in the rejection of claim 2. Therefore, the difference between the invention of claim 6 and the apparatus of JPH 079562U is the inclusion of a retaining head, which Fig. 7 of JPH 079562U appears to disclose, but does not expressly disclose.
Enyedy is directed toward a gooseneck nozzle for a welding torch [Abstract]. Enyedy discloses a retaining head configured to hold a contact tip in place within a torch body (see Fig. 3; nozzle 108 is part of the torch body; element 132 can be considered as the retaining head; element 132 comprises threads at 148 which hold contact tip 110 in place [0031] within nozzle 108 of the torch body). Enyedy also discloses a wire liner (Fig. 3, wire guide 118 [0027]) that delivers wire electrode to the retaining head [0010]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a retaining head configured to hold the contact tip in place within the torch body, wherein the wire liner delivers wire electrode to the retaining head, and wherein the wire liner is electrically insulated from the conductor and the connector along a length of the wire liner from the connector to the retaining head. This is merely the substitution of an element that is expressly disclosed as configured to hold the contact tip in place within the torch body (by Enyedy), for an element that appears to be included in the invention of JPH 079562U but is not expressly disclosed. The retaining head serves the purpose of holding the contact tip in position within the torch body.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over JPH 079562U in view of Christopher et al. (US 2006/0278624).
Regarding claim 7, JPH 079562U does not expressly disclose one or more drive rolls configured to pull the wire electrode to the torch, the one or more drive rolls being electrically insulated from the contact tip except via the wire electrode.
Christopher is directed toward a welding torch [Abstract]. Christopher discloses one or more drive rolls configured to pull a wire electrode to a torch (Fig. 3 shows welding torch 22 comprising “wire drive assembly 66” which include “first feed roll 68” and “second feed roll 70” [0040]; “wire drive assembly 66 "pulls" the consumable weld wire to the torch” [0040]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include one or more drive rolls configured to pull the wire electrode to the torch. Christopher discloses that the inclusion of one or more drive rolls configured to pull the wire electrode to the torch “provide[s] for efficient transportation of consumable weld wire along extended weld cables. That is, where the distance between the power source and the torch assembly is too great or the consumable weld wire cannot physically support being only pushed or being only pulled to the torch, such cooperative wire drive systems provide for greater versatility of the welding-type system” [0040].
Christopher does not expressly disclose the one or more drive rolls being electrically insulated from the contact tip except via the wire electrode.
However, JPH 079562U discloses that when a power cable is relatively long, the voltage detected between the output terminals of the welding power supply and the arc voltage can be considerably different due to the influence of the resistance and inductance of the cable [0008]. The invention of JPH 079562U is “a welding torch that insulates between a wire and a power feeding system at a torch cable portion and a connection portion with a wire feeding device” and “the structure is such that the power supply to the wire is limited to the contact tip or its vicinity,” and [0019] states, the “welding machine of the present invention limits the power supply to the wire of the welding torch to the contact tip and its vicinity, and the other part is an insulating structure.” In other words, JPH 079562U acknowledges that it is desirable to limit the power that is supplied to the wire to the contact tip and its vicinity, wherein other portions of the structure are electrically insulated. Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the one or more drive rolls are electrically insulated from the contact tip except via the wire electrode, .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over JPH 079562U in view of Kinder et al. (US 2013/0240496).
Regarding claim 8, JPH 079562U does not expressly disclose wherein the wire liner comprises a conductive inner layer and an insulative outer layer.
Kinder is directed toward a conduit assembly for a welding torch [Abstract]. Kinder discloses wherein a wire liner comprises a conductive inner layer and an insulative outer layer (Fig. 2A shows wire liner / “conduit liner 40” [0024]; “conduit liner 40 may include a polymer material 41, such as a shrink tubing material, disposed about a metal coiled conduit 42" [0024]; "The polymer material 41 may include, but not be limited to, any polymer that can provide electrical insulation and exhibit high thermal stability" [0030]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the wire liner comprises a conductive inner layer and an insulative outer layer. This is merely the simple substitution of one known element (a wire liner comprising a conductive inner layer and an insulative outer layer, as disclosed by Kinder) for another (a wire liner as disclosed in JPH 079562U, wherein wire liner 42 of JPH 079562U is insulated from power feeding conductor 45 by “rubber tube” 44 (see Fig. 3 of JPH 079562U and the rejection of claim 1)), to obtain the predictable result of providing electrical insulation as described above.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over JPH 079562U in view of Kinder et al. (US 2013/0240496) and Lajoie (US 2005/0072764).
Regarding claim 9, JPH 079562U does not expressly disclose wherein the wire liner comprises a mono-coil liner covered by an insulative heatshrink.
Kinder discloses wherein the wire liner comprises a mono-coil liner covered by an insulative shrink tubing material (Fig. 2A shows wire liner / “conduit liner 40” [0024]; “conduit liner 40 may include a polymer material 41, such as a shrink tubing material, disposed about a metal coiled conduit 42" [0024]; 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the wire liner comprises a mono-coil liner covered by an insulative shrink tubing material. This is merely the simple substitution of one known element (a wire liner comprising a conductive inner layer and an insulative outer layer, as disclosed by Kinder) for another (a wire liner as disclosed in JPH 079562U, wherein wire liner 42 of JPH 079562U is insulated from power feeding conductor 45 by “rubber tube” 44 (see Fig. 3 of JPH 079562U and the rejection of claim 1)), to obtain the predictable result of providing electrical insulation as described above.
Kinder does not expressly disclose wherein the insulative shrink tubing material is a heatshrink.
Lajoie is directed toward a wire liner for a welding torch [Abstract]. Lajoie discloses a wire liner comprising a mono-coil (Fig. 2B, “liner body 23” [0030]); “the liner body 23 can be protected with a coating 24, such as a heat shrink wrap coating” [0030]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the insulative shrink tubing material is a heatshrink. This is merely the simple substitution of one known element (heatshrink, as disclosed by Lajoie) for another (shrink tubing, as disclosed by Kinder), to obtain the predictable result of tubing that conforms to the shape of the mono-coil liner, regardless of whether the shrinking occurred due to applied heat.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over JPH 079562U in view of Ma et al. (US 2014/0069907).
Regarding claim 10, JPH 079562U does not expressly disclose wherein the wire liner comprises a plastic tubing.
Ma is directed toward a welding torch [Abstract]. Ma discloses wherein the wire liner comprises a tubing (“The welding wire is guided by plastic (such as PE, nylon, or PTFE) liners along the welding wire travel” [0028]).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Takahashi et al. (US 2006/0163225) is directed toward welding torch. Takahashi discloses, “as the wire liner 76 is formed from an insulating material, the welding wires 22a, 22b will not contact the current-carrying welding torch 72 until reaching the tip 88 provided at the nozzle opening 84" [0054].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH SIMS whose telephone number is (571)272-3073. The examiner can normally be reached M - F, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.M.S./Examiner, Art Unit 3761         

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761